UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 2, 2015 EFLO ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 000-54328 26-3062721 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (281) 260-1034 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On March 2, 2015, EFLO Energy, Inc. (the “Company”) entered into a Loan Agreement (the “Loan Agreement”) with Fundacion Inversiones Barroco (“FIB”), a Panamanian corporation, whereby the Company borrowed CAD $600,000 from FIB (the “Loan”).The Loan bears interest at a rate of 10% per annum, is unsecured and due on or before February 1, 2016 (the “Maturity Date”). In the event that the Company enters into any acquisition, sale or joint venture agreement with respect to its Kotaneelee Project and such transaction provides sufficient funds to the Company to repay the Loan prior to the Maturity Date, FIB may accelerate the Maturity Date of the Loan to a date that is thirty days from the date of the acceleration notice. The above summary is qualified in its entirety by reference to the full text of the Loan Agreement and Promissory Note, copies of which are filed as exhibits 10.1 and 10.2 to this Current Report on Form 8-K and incorporated herein by reference. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The following exhibits are either provided with this Current Report or are incorporated herein by reference: Exhibit Number Description of Exhibit Loan Agreement dated as of March 2, 2015 between the Company and Fundacion Inversiones Barroco. Promissory Note dated as of March 2, 2015 executed by the Company in favor of Fundacion Inversiones Barroco. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EFLO ENERGY, INC. Date: March 4, 2015 By: /s/Al Conrad Kerr, Jr., Al Conrad Kerr, Jr., Chief Executive Officer
